

Exhibit 10.1
 
[exh10-10.jpg]
 
Capital Group, Inc.

--------------------------------------------------------------------------------

Members FINRA,
SIPC                                                                Investment
Bankers /
Brokers                                                                           
tcoffin@sourcegrp.com


W. Todd Coffin – Senior Managing Director


 
August 8, 2011


 
Mr. Jeff Thachuk
Coronus Solar Inc.
1100-1200 West 73rd Ave.
Vancouver, British Columbia
Canada V6P 6G5


Dear Mr. Thachuk:


The purpose of this letter is to confirm the understanding and agreement (this
“Agreement”) between Source Capital Group, Inc., (“SCG”) and Coronus Solar, Inc.
and its affiliates (the “Company”) regarding the retention of SCG by the
Company, as its exclusive financial advisor for the purposes set forth herein.


Under this Agreement, SCG will provide financial advisory services to the
Company as follows:


A)  
Raising of Capital. SCG shall use its best efforts to provide up to $80,000,000
in financing for the Company or in Project Finance, including both debt (the
“Debt Financing”) and equity (the “Equity Financing”).

 
B)  
Fees, Commissions & Expenses.  The Company agrees to pay the following fees to
SCG for its services.

 
1.    
SCG shall be compensated 6% cash and 6% cashless 5 year warrants priced at 100%
of any offering price on any Equity Financing raised by SCG (this includes any
convertible and warrant structure and any forward Tax Equity contracts sold or
entered into with a third party, as well as any Special Purpose Vehicle.  SCG
shall also be compensated 3% cash fee on any Debt Financing raised by SCG. The
cash fees for the Equity Financing shall be paid out as the Company receives the
proceeds of the Equity Financing and the Company shall deliver the shares,
warrants or other equity securities to SCG concurrently with the payment of such
cash fees.  The cash fee for the Debt Financing shall be paid at the closing
from an escrow account at the same time as the net proceeds of the Debt
Financing are dispersed to the Company.

 
2.    
Greenbacker Group LLC shall receive a $10,000 diligence fee to produce a term
sheet upon signing of this agreement (the “Retainer”).  Additionally SCG shall
receive $10,000 non-refundable, non-accountable retainer upon completion of
offering documents and the investor tracker of qualified investors.

 
3.    
Though the Retainer Fee is non-accountable, SCG shall be providing the following
services:

 
-  
Drafting of Offering Document/Presentation

 
-  
Develop Model

 

276 Post Road West · Westport, CT  06880      · 203 341-3500 · 800 882-2889 ·
Fax 203 341-3515


 
 

--------------------------------------------------------------------------------

 
Source Capital Group,
Inc.                                                                Page 2 of 6

 


 
-  
Investor Tracker

 
-  
Closing Documents and Structure

 
-  
Drafting of Term Sheets

 
-  
Assisting Investors in Due Diligence

 
-  
Assisting the Company in Negotiations.

 
4.    
All cash payments under this Agreement shall be made in U.S. dollars and without
withholding or deduction of any tax, assessment or other governmental charges
unless required by law.  At closing any and all fees associated with this
transaction are to be settled. Fees and retainers should be made payable and
wired to:



Source Capital Group, Inc.
Bank of America
Westport, CT
ABA# 026009593
Acct# 93618 82644


C) Mergers, Acquisitions, Joint Venture (“MA&JV”).  The Company may at its
discretion and on a case-by-case basis engage SCG to assist the Company in its
discussions with potential MA&JV candidates and the parties shall enter into an
appropriate agreement at such time. The Company will pay SCG a closing fee equal
to 4.00% of the amount paid or received in kind (PIK) in any transaction by and
or between the Company, the MA&JV candidate and or the surviving company (the
“M&A Fee”).  Any potential MA&JV candidate introduced by SCG with which the
Company enters into a letter of intent, will fall under the M&A engagement
 
D) Information.  The Company will furnish or cause to be furnished to SCG, such
information, as SCG believes appropriate to its assignment (all such information
so furnished being the “Information”).  The Company recognizes and confirms that
SCG (a) will use and rely primarily on the Information and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same,
(b) does not assume responsibility for the accuracy or completeness of the
Information and such other information other than such portion of the
Information concerning SCG as shall have been provided in writing by SCG to the
Company for inclusion in the Information, (c) is entitled to rely upon the
Information without independent verification and (d) will not make an appraisal
of any assets in connection with its assignment
 
E) Exclusivity.   The Company’s relationship with SCG will be exclusive for the
Financing during the offering period contemplated.  However, the Company may
raise up to $500,000.00 outside of the exclusivity without incurring fees. Upon
successful completion of the Financing, SCG shall retain the “right of first
refusal” on any additional equity or debt financing within 18 months from the
termination of this Agreement.
 
F) Confidentiality.  Except as contemplated by the terms hereof or as required
by applicable law or legal process, SCG shall keep confidential all non-public
information provided to it by, or at the request of, the Company, and shall not
disclose such information to any third party or to any of its employees or
advisors except to those persons who have a need to know such information in
connection with SCG’s performance of its responsibilities hereunder.  The
Company understands that any documents, presentations or analyses prepared by
SCG are proprietary and SCG is under no obligation to provide (by e-mail, floppy
disk or otherwise) either the Company or its assigns with the computer files of
such work product.  Except as required by applicable law, any advice to be
provided by SCG under this Agreement shall not be disclosed publicly or made
available to third parties without the prior written consent of SCG.  In
addition, SCG may not be otherwise publicly referred to without its prior
written consent.  All services, advice and information and reports provided by
SCG to the Company in connection with this assignment shall be for the sole
benefit of,
 

276 Post Road West    ·    Westport, CT  06880    ·    203 341-3500    ·    800
882-2889    ·    Fax 203 341-3515
 
 

--------------------------------------------------------------------------------

 
Source Capital Group,
Inc.                                                                Page 3 of 6



 
and all duties of SCG arising out of its engagement pursuant to this Agreement
shall be owed to, the Company and shall not be relied upon by any other person.
 
G) Indemnity.  The Company acknowledges and agrees that SCG has been retained to
act solely as financial advisor to the Company.  In such capacity, SCG shall act
as an independent contractor.  The Company agrees to indemnify SCG in accordance
with the indemnification agreement attached as Exhibit A (the “Indemnification
Agreement”).
 
H) Arbitration. Any and all disputes, demands, claims or controversies hereto
arising out of or relating to this Agreement or the breach thereof, shall be
settled by binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”). The arbitration shall be conducted in New York
City under the rules of the AAA.  Any judgment upon the award rendered by the
arbitration panel may be entered into any court or administrative tribunal
having jurisdiction thereof. Costs associated with the arbitration, including
reasonable attorney’s fees, shall be borne by whichever parties the arbitration
panel shall deem “just and fair.”
 
I) Term & Termination.  The term of SCG’s engagement hereunder shall extend from
the date hereof through to 120 days from signing (the “Expiration Date”) and
will be automatically renewed on a monthly basis until canceled in writing by
either party.  SCG’s engagement hereunder may be terminated upon 60 days written
notice without cause by either the Company or SCG at any time before the
Expiration Date.  Notwithstanding the foregoing, the provisions relating to the
payment of fees and expenses accrued through the date of termination, the status
of SCG as an independent contractor and the limitation on to whom SCG shall owe
any duties will survive any such termination, and any such termination shall not
affect the Company’s obligations under the Indemnification Agreement.  SCG will
be entitled to the fees set forth above in the event that at any time prior to
the second anniversary of the earlier of the termination of this Agreement and
the Expiration Date a Debt Financing is consummated and the investor is on a
list of potential investors provided to the Company by SCG at the time of
termination or expiration and SCG had made efforts with respect to such
investor(s) prior to termination or expiration. If a term sheet for the Debt
Financing (the “Term Sheet”) is produced during the engagement period and agreed
to by the Company and SCG is terminated prior to the Expiration Date then SCG
shall be entitled to a 1% break-up fee of the total amount of any Financing
that.
 
J) Advertisements.  The Company acknowledges that SCG may, at its option and
expense, place an announcement in such newspapers and periodicals as it may
choose, stating that SCG has acted as the financial advisor to the Company.  SCG
agrees that the Company will have the right to approve the form of such
announcement, which approval shall not be unreasonably be withheld or delayed.
 


This Agreement (including the attached Indemnification Agreement) embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof.  If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, which will remain in full force and effect.  No waiver, amendment or
other modification of this Agreement shall be effective unless in writing and
signed by each party to be bound thereby.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York applicable
to contracts executed in and to be performed in that state.


This Agreement sets forth the entire agreement with respect to the engagement of
SCG by the Company, including the cash and non-cash compensation payable as a
result of such engagement.




Please confirm that the foregoing and the attached Indemnification Agreement
correctly set forth our agreement by signing and returning to SCG the duplicate
copy of this Agreement.





276 Post Road West    ·    Westport, CT  06880    ·    203 341-3500    ·    800
882-2889    ·    Fax 203 341-3515
 
 

--------------------------------------------------------------------------------

 
Source Capital Group,
Inc.                                                                Page 4 of 6







Coronus Solar, Inc.
 
 
By: JEFF THACHUK                                           
      Jeff Thachuk
      Chief Executive Officer
Source Capital Group, Inc.
 
 
By: RUSS NEWTON
      Russ Newton
      Chief Financial Officer
 
 
By: W. TODD COFFIN
      W. Todd Coffin
      Senior Managing Director
 












































276 Post Road West    ·    Westport, CT  06880    ·    203 341-3500    ·    800
882-2889    ·    Fax 203 341-3515
 
 

--------------------------------------------------------------------------------

 
Source Capital Group,
Inc.                                                                Page 5 of 6







Exhibit A




This Exhibit A is a part of and is incorporated into that certain letter
agreement dated August 4, 2011, (the “Agreement”), by and between Coronus Solar
Inc. (the “Company”), a British Columbia corporation, and Source Capital Group,
Inc. (“SCG”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings provided in the Agreement.


The Company agrees to indemnify and hold harmless SCG, its affiliates and each
person controlling SCG (within the meaning of Section 15 of the Securities Act),
and the directors, officers, agents and employees of SCG (each an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation, whether or not any
Indemnified Person is a party thereto (collectively, the “Actions”), (i) caused
by, or arising out of or in connection with, any untrue statement or alleged
untrue statement of a material fact contained in any offering documents prepared
by the Company (including any amendments thereof and supplements thereto) (the
“Offer Documents”) or by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in the Offer Documents)
or (ii) otherwise arising out of or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to the Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
have resulted primarily from such Indemnified Person’s (x) gross negligence, bad
faith or willful misconduct in connection with any of the advice, actions,
inactions or services referred to above or (y) use of any offering materials or
information concerning the Company in connection with the offer or sale of the
Securities in the Transaction which were not authorized for such use by the
Company and which use constitutes negligence, bad faith or willful misconduct.
The Company also agrees to reimburse each Indemnified Person for all Expenses as
they are incurred in connection with enforcing such Indemnified Person’s rights
under the Agreement, which includes this Exhibit A.


Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under the
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by SCG, assume the defense of any such Action including the employment
of counsel reasonably satisfactory to SCG, which counsel may also be counsel to
the Company. Any Indemnified Person shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company has failed promptly to assume the defense and employ
counsel or (ii) the named parties to any such Action (including any impeded
parties) include such Indemnified Person and the Company, and such Indemnified
Person shall have been advised in the reasonable opinion of counsel that there
is an actual conflict of interest that prevents the counsel selected by the
Company from representing both the Company (or another client of such counsel)
and any Indemnified Person; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any Action or
related Actions, in addition to any local counsel. The Company shall not be
liable for any settlement of any Action effected without its written consent
(which shall not be unreasonably withheld). In addition, the Company shall not,
without the prior

276 Post Road West    ·    Westport, CT  06880    ·    203 341-3500    ·    800
882-2889    ·    Fax 203 341-3515
 
 

--------------------------------------------------------------------------------

 
Source Capital Group,
Inc.                                                                Page 6 of 6







written consent SCG (which shall not be unreasonably withheld), settle,
compromise or consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened Action in respect of which indemnification
or contribution may be sought hereunder (whether or not such Indemnified Person
is a party thereto) unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Person from all
Liabilities arising out of such Action for which indemnification or contribution
may be sought hereunder. The indemnification required hereby shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.


In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with the Agreement, the Company shall contribute
to the Liabilities and Expenses paid or payable by such Indemnified Person in
such proportion as is appropriate to reflect (i) the relative benefits to the
Company, on the one hand, and to SCG and any other Indemnified Person, on the
other hand, of the matters contemplated by the Agreement or (ii) if the
allocation provided by the immediately preceding clause is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the Company, on the one hand, and SCG and any other Indemnified Person, on the
other hand, in connection with the matters as to which such Liabilities or
Expenses relate, as well as any other relevant equitable considerations;
provided that in no event shall the Company contribute less than the amount
necessary to ensure that all Indemnified Persons, in the aggregate, are not
liable for any Liabilities and Expenses in excess of the amount of fees actually
received by SCG pursuant to the Agreement. For purposes of this paragraph, the
relative benefits to the Company, on the one hand, and to SCG on the other hand,
of the matters contemplated by the Agreement shall be deemed to be in the same
proportion as (a) the total value paid or contemplated to be paid to or received
or contemplated to be received by the Company in the transaction or transactions
that are within the scope of the Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to SCG under the Agreement.
Notwithstanding the above, no person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act of 1933, as amended,
shall be entitled to contribution from a party who was not guilty of fraudulent
misrepresentation.


The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that have resulted primarily from such Indemnified
Person’s gross negligence, bad faith or willful misconduct in connection with
any such advice, actions, inactions or services.


The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of the Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, the Agreement.
 
 
 
 
 
 
 
 
 
 
 

 



276 Post Road West    ·    Westport, CT  06880    ·    203 341-3500    ·    800
882-2889    ·    Fax 203 341-3515
 
 

--------------------------------------------------------------------------------

 
